Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/028710 has claims 1-8 pending.

Priority /Filing Date
Applicant claimed Foreign Priority from Chinese Patent Application No. 202010288519. X. The priority filing date of this application is April 14, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	i)	As per Claims 1 and 5, the claims recite “drawing a driving pressure gradient curve” and “drawing a starting pressure gradient curve”. However it is not clear from the 
           ii)  	       As per Claims 4 and 8, the meaning of the term ‘n is 80’ and overall meaning of the claim is indefinite since the corresponding independent claims (on which these claims depend) do not mention the term ‘n’. Appropriate correction is required.
As per depended claims, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This judicial exception is not integrated into a practical application because the claims lack additional elements or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Step 1: Claims 1-4 are directed to a method, which is a process, which is a statutory category of invention. Claims 5-8 are directed to system, which is a manufacture, which is a statutory category of invention. Therefore, claims 1-8 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1 and 5 are directed to the abstract idea of determining a technical limit well spacing for chemical flooding for a heavy-oil reservoir, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper, and also data collection and analysis with mathematical techniques of numerical or statistical calculations and analysis. The limitations –
“using the reservoir numerical simulation model to calculate an average pressure, an average crude oil viscosity and an average permeability at a plurality of grid points between the injection and production wells over a period of m days;”
“calculating a driving pressure gradient of each grid point according to the average pressure of each grid point, and drawing a driving pressure gradient curve;”
“calculating a starting pressure gradient of each grid according to the average permeability and average crude oil viscosity of each;”
are process steps that covers mathematical concept involving mathematical calculations.
Additionally, the limitation of 
“setting up injection and production wells according to a set well spacing” and 
“determining a relationship between the driving pressure gradient curve and the starting pressure gradient curve;
determining that the well spacing is excessively large if the driving pressure gradient curve intersects with the starting pressure gradient curve, then reducing the well spacing according to a set ratio, and repeating steps S2 to S5;
determining that the well spacing is excessively small if the driving pressure gradient curve is separated from the starting pressure gradient curve, then increasing the well spacing according to a set ratio, and repeating steps S2 to S5; and determining the well spacing as a limit well spacing when the driving pressure gradient curve is tangent to the starting pressure gradient curve.” are process steps that cover both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. In particular, Claims 1 and 5 recites the additional element of “establishing a reservoir numerical simulation model by using reservoir numerical simulation software according to time-varying characteristics of a viscosity reducing agent on a viscosity of an oil phase and a water phase of the heavy-oil reservoir;” is a process, that under its broadest reasonable interpretation, is a data gathering step. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim(s) further recite the additional elements of  “reservoir numerical simulation model”, “reservoir numerical simulation software” (Claims 1 and 5) and “model establishment module, calculation module, driving pressure determination module, starting pressure determination module and limit well spacing determination module”, (Claim 5). However these elements merely links the method or system Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.
Step 2B: Claim 1 and 5 includes the additional elements of  “reservoir numerical simulation model”, “reservoir numerical simulation software” (Claims 1 and 5) and “model establishment module, calculation module, driving pressure determination module, starting pressure determination module and limit well spacing determination module”, (Claim 5). These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim(s) as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The dependent claims include the same abstract ideas and mathematical techniques recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Claims 2, 3, 6 and 7 recite formula of driving pressure gradient of each grid point and starting pressure gradient of each grid point and explicitly recites mathematical concept (mathematical formula).
Dependent Claims 4 and 8 recite just the numerical values of the days and grid points which is a representation and gathering of data and is insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application..
Thus, Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Allowable Subject Matter
5.	Claims 1-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 USC § 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Reasons for allowance will be held in abeyance pending final recitation of the claims. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samson et al. (Pub. No. US 20200202056 A1) discloses a method of operating a reservoir simulator whic include performing a time step of a reservoir simulation using a spatial reservoir model that represents a subterranean environment that includes a reservoir to generate 
Kanj et al. (Pub. No.: US 20180335374 A1) relates to an apparatus and method for determining different physical parameters of reservoir core samples and evaluating performance in enhanced oil recovery (EOR) and improved oil recovery (IOR), for example when fluid injection and production occurs in the pattern of radial flow at evaluated conditions.
Gil et al.  (Pub. No. US 20090292571 A1) teaches a method and means is disclosed for managing the reduction of carbon during product transport for a large number of hydrocarbon fuel producers within a given geographic region.
Zaki et al. (Pub. No. US 20210096277 A1) conceptually presents evaluating production performance for a wellbore while accounting for subterranean reservoir geomechanics and wellbore completion.
Moussa et. al. (Well-Placement Optimization in Heavy Oil Reservoirs Using a Novel Method of In Situ Steam Generation, ASME, 2019, pp 1-10) provides method to determine the optimal well locations in a heavy oil reservoir under production using a novel recovery process in which steam is generated, in situ, using thermochemical reactions. Self-adaptive differential evolution (SaDE) and particle swarm optimization (PSO) methods are used as the global optimizer to find the optimal configuration of wells that will yield the highest net present value (NPV).
Chen et. al. (A pilot numerical simulation case study for chemical EOR feasibility evaluation, J Petrol Explor Prod Technol (2016) 6:297–307) presents Chemical EOR simulation is performed for sensitivity analysis and different scenarios prediction. Three technical indicators are employed to evaluate the EOR efficiency.
Guo et. al. (In-situ heavy and extra-heavy oil recovery: A review, Elsevier Ltd, 2016, pp 887-902) provide a comprehensive review of the existing in-situ heavy oil recovery techniques, which fall into three categories of thermal injection, chemical injection and gas injection. Different aspects including the fundamental principles, main features, applicability, and limitations of these recovery processes are elaborated sequentially to illustrate the current technology status.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146